  0:21-cv-00746-MGL-SVH     Date Filed 07/27/21   Entry Number 21   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

                                       )      C/A No.: 0:21-746-MGL-SVH
 Nationwide Property & Casualty        )
 Insurance Co.,                        )
                                       )
                   Plaintiff,          )
                                       )
                                       )                 ORDER
       vs.                             )
                                       )
 Gabriela Salas; Ricardo Villegas;     )
 and James Hill,                       )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court on a review of the docket, which

reveals no evidence of plaintiff having effected proper service on defendant

Ricardo Villegas. The summons was issued on March 16, 2021, and expired

on June 14, 2021. [ECF No. 20]. Rule 4(m) of the Federal Rules of Civil

Procedure provides, in pertinent part, as follows:

      If a defendant is not served within 90 days after the complaint is
      filed, the court—on motion or on its own after notice to the
      plaintiff—must dismiss the action without prejudice against that
      defendant or order that service be made within a specified time.

Fed. R. Civ. P. 4(m).

      Plaintiff is hereby placed on notice that unless good cause is shown to

the court by August 10, 2021, for its failure to effect service of the summons

and complaint on Ricardo Villegas, plaintiff’s action will be recommended for
  0:21-cv-00746-MGL-SVH      Date Filed 07/27/21   Entry Number 21   Page 2 of 2




dismissal without prejudice. To the extent that service has been effected,

plaintiff is reminded of Fed. R. Civ. P. 4(l), which requires proof of service

must be made to the court.

      IT IS SO ORDERED.


July 27, 2021                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge
